UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
_ ALFREDO VASQUEZ-HERNANDEZ, )
)
Petitioner, )
) No. 18 C 2620

v. )

) Chief Judge Rubén Castiflo
UNITEB S'I`ATES ()F AMERICA, )
)

Respondent. )

MEMORANDUM OPINION AND ORDER

 

Alfredo VasqueZ-Hernandez (“Petitioner”) is serving a 212-year sentence for his
participation in a drug conspiracy. He fried a petition to vacate his sentence under 28 U.S.C.
§ 2255 (“the Petition”). (R. l, Pet.) For the reasons set forth below, the Petition is denied

BACKGROUND

On January 5, 2012, Petitioner Was charged in a third superseding indictment With
distributing controiled substances in violation of 21 U.S.C. § 846 (Count One), and conspiracy to
import controlled substances into the United States in violation of 21 U.S.C. § 963 (Count Two).
United Sl‘az‘es v. Vasquez-Hernandez, No. 09 CR 383-5 (N.D. lil. iiled Aug. 5, 2009), R. 157,
Indictrnent. Petitioner Was alleged to be a logistical coordinator for the Sinaloa Cartel,
responsible for importing multi-ton quantities of cocaine to Mexico from Central and South
Arnerican countries, delivering multi~i<ilo gram quantities of cocaine into the United States, and
coordinating deliveries of bulk quantities of U.S. currency to Mexico from narcotics customers

in the United States. Ia'. at 6-7.

 

On April 29, 2014, Petitioner entered a "blind” guilty plea1 to Count One pursuant to a
Written plea declaration Id. , R. 315, Plea Decl.; id. , R. 391, Plea llr’ g Tr. at 1-29. Attomeys Paul
Braynian, Lisa Wood and Arturo Hernandez represented Petitioner at the change-of-plea hearing
Id., R. 391, Plea l-lr’ g Tr. at 1-2. At the beginning of the hearing, this Court Warned Petitioner as
follows: “l need to Warn you that any false answers to any of my questions could subject you to
additional charges for what are known as the crimes of perjury or false statement and could
needlessly aggravate your sentence, so that is not something l Would suggest that you do.” Id. at
4-5. Petitioner, speaking through a Spanish interpreter, testified that he understood the Court’s
Warning. Id. at 3, 5. rl`he Coult then had Petitioner placed under oath. Id. at 5. Upon questioning
by the Court, Petitioner testined that he Was in good physical health other than suffering from
high blood pressure, that he had not had any alcoholic beverages Within the last 24 hours, and
that he had never been under the care of a doctor for the treatment of a mental condition Id. at 5-
6. He further testified that he had had enough time to talk to his attorneys, that he had told them
everything he knew about this case, and that he Was satisfied With their representation Id. at 7.

As to the potential penalties Petitioner Was facing, Petitioner testified that he understood
that the charged offense carried a maximum sentence of life imprisonment, a statutory mandatory
minimum sentence often years, and that he Was not eligible for probation ]d. at 8-9. He testified
that he understood that any disputes between the parties regarding the application of the U.S.
Sentencing Guidelines Would be resolved by the Court. Id. at 9. The Court specifically Warned
him that there Were “likely to be disputes” about the appropriate sentence in this case, since the
government believed that the applicable sentencing guideline range Was 324 to 405 months,

Whereas Petitioner’s attorneys believed that the applicable guideline range Was 168 to 210

 

l A “blind” plea means, in effect, that “there Was no agreement With the government.” Um'red States v.
sz'ez, 958 F.2d 196, 200 (7th Cir. 1992).

monthsw~a substantial disparity Id. at 9-10. The Court again advised Petitioner that his sentence
could be as low as 10 years’ imprisonment or as high as life in prison Id. at 10. The Coult then
asked Petitioner, “Do you understand that?” and he responded, “Yes.” Id. at 11.

fl`he Court asked Petitioner whether “anyone promised you any type of specific sentence
in order to plead guilty?” let at ll. He responded, “No.” Id. The Court then explained:

I need to tell you . . . in order for . . . [a pre-plea sentencing promise] to be a

binding promise, it would have to be reduced to writing, and it would have to be

something where the government is agreeing to it subject to court approval, but

you do not have any type of agreement with the government . , . you do not have

an agreement to cooperate, and you also do not have an agreement as to . . . a

specific sentence.
Id. at 1 l. Petitioner testified that he understood these concepts and that he did not have any
agreement to cooperate or any agreement with the government as to a specific sentence Ict For
further clarity, the Court asked him, “So you have no agreement with the government. ls that
correct?” Id. at 12. l-le responded, “Correct.” Id.

The Court also specifically questioned Petitioner about any sentencing predictions that
may have been made to him by his attorneys or anyone elsc. Id. The Court stated:

[Y]ou need to know that those predictions cannot be accurate because, as l sit

here today as the person that’s intimately going to be responsible for sentencing

you, l don't know enough about you or about all of the facts of this case to have a

firm decision as to what your sentence will be, and l want you to understand that.

Do you understand that?
Id. Petitioner responded, “Yes, yes.” Id. The Court further explained that it would not “rnal<e up
fits] mind” about the proper sentence until it had reviewed the presentence report, which was yet
to be prepared by the U.S. Probation Department. Id. Petitioner again testified that he understood
this concept Ici. The Court cautioned Petitioner that “you need to know even though you’re

pleading guilty to Count l, the government will argue at sentencing that l’m entitled to consider

all of the facts related to this case that are seen as relevant to this case. Do you understand that?”

Id. He again responded, “Yes.” Id. at 13, The Court then asked, “Do you . . . have any questions
about the potential penalties that you are facing?” Id. Petitioner replied, c‘No.” Ia'.

Related to the immigration consequences of his plea, the Court cautioned him as follows:
“[Y]ou should know that as a result of pleading guilty, one of the likely outcomes is that you will
be deported back to your native country . . . do you understand that?” Ia’. He replied, “Yes.” Id.
The Court then asl<ed, “Do you have any questions about that?” Id. He responded, “l\lo, none.”
Id. Attorney Hernandez then stated that he had previously explained to Petitioner that as a legal
resident, he may have some “potential deportation resources available to him.” fail at 14. The
Court stated that “you might be able to resist any effort at deportation; but what you need to
know and what l need to tell you is that the government is likely to seek your deportation.” Id. at
14. Petitioner testified that he understoodl Id. Upon further questioning, Petitioner testified that
no one had forced him, directed him, or threatened him to plead guilty, and that his decision to
plead guilty was entirely voluntary Id. at l7-18.

The Court then showed Petitioner his 12-page plea declaration jul at lS. rl`he Court
questioned him in detail about the declaration, and in response he agreed that it was his signature
on the document and testified that he had fully reviewed it with his attorneys before signing it.
Icl Attorney Hernandez then stated for the record that Petitioner had reviewed the plea
declaration with the assistance of a “certified court interpreter from the district,” along with his
three attorneys, including Attorney Hernandez who himself spoke fluent Spanish (and had in fact
previously worked as a certified court interpreter in California). Id, at 18~19.

fn the plea declaration, Petitioner attested that he was pleading guilty “because he is in
fact guilty of the charge contained in Count One of the indictment.” Id., R. 315, Plea Decl. at 2.

He admitted to the following facts:

[O]n or about November 3, 2008, he arranged to transport approximately 200
kilograms of cocaine belonging to [co-defendants] Pedro and l\/largarito Flores
from Los Angeles to the Northern District of lllinois. [Petitioner] further admits

that in approximately October or November 2008, lndividual A “fronted” him 76

kilograms of cocaine, which he asked Pedro and l\/largarito to sell for him on

consignment in Chicago. [Petitioner] further admits that he and Pedro and

Margarito Flores negotiated a price of $28,500 per kilogram for the 76 additional

kilos (totaling $2,133,000) for which [Petitioner] expected payment once the 76

kilos were sold by the Flores brothers in Chicago. [Petitioner] further admits that

he arranged to transport the 76 kilograms of cocaine to the Northern District of

lllinois together with the 200 kilograms of cocaine, for which he never received

payment from the Flores brothersl
Id_ at 2-3.

The plea declaration also discussed sentencing in detail. lt specified that Petitioner
understood he was facing a maximum sentence of life in prison; that the U.S. Sentencing
Guidelines are advisory, not mandatory, and that the Court would make the final Guidelines
calculation as well as determine the ultimate sentence that would be imposed; and that, if the
government’s arguments were accepted, the applicable Guidelines range would be 324-405
months. Id. at 3-4, 7. As to the immigration consequences of his guilty plea, the plea declaration
specified that Petitioner recognized that his guilty plea “may have consequences with respect to
his immigration status,” and that “a broad range of crimes are removal offenses.” Id. at l0. The
declaration specified that Petitioner understood that “no one, including his attorney or the Court,
can predict to a certainty the effect of his conviction on his immigration status.” Id. Petitioner
affirmed in the plea declaration that he wanted to plead guilty “regardless of any immigration
consequences that his guilty plea may entail, even if the consequence is his automatic removal
from the United States.” jul Petitioner also acknowledged that he had read the plea declaration

“with the help of a certified Spanish lnterpreter and carefully reviewed each provision.” Id. at 12.

Finally, he acknowledged that “there were no threats, promises, predictions, or representations

made, nor agreements reached, to induce him to plead guilty other than what has been stated in
this document.” Id.

Af`ter reviewing the plea declaration in detail, the Court turned to the government to
provide a factual basis for the plea. Id., R. 391, Plea Hr’ g Tr. at 19. The government then
summarized the evidence it had against Petitioner. Id. at 20-22. The government stated that if the
case were to proceed to trial, it would call as witnesses various government agents and
cooperating witnesses; would introduce seized narcotics and U.S. currency; would present
recorded conversations between Petitioner and his co-conspirators that would establish that
between May 2005 and December 2008, Petitioner conspired with Pedro and Margarito Flores
and others to distribute more than 5 kilograms of cocaine in this District. Id. at 20. Consistent
with the admissions in Petitioner’s plea declaration, the government asserted that the evidence
would show as follows:

[O]n or about l\lovember 3, 2008, [Petitioner] arranged to transport approximately

200 kilograms of cocaine belonging to co-defendants Pedro and Margarito Flores

by train from Los Angeles to the Northern District of lllinois. [Petitioner] admits

that in approximately October or November of 2008 an individual identified in the

plea declaration as lndividual A fronted him an additional 76 kilograms of
cocaine which he asked Pedro and Margarito Flores to sell for him on
consignment in Chicago. [Petitioner] admits in his plea declaration and the
evidence would show that he and Pedro and Margarito Flores negotiated a price

of $28,500 per kilogram for that additional 76 kilograms of cocaine, totaling

$2,133,000 for which [Petitioner] expected payment once the 76 kilograms were

sold by the Flores brothers in Chicago. The evidence would further show that

[Petitioner] arranged to transport those 76 kilos of cocaine to the Northern District

of lllinois together with that additional 200 kilograms of cocaine, totaling 276

kilograms of cocaine, and [Petitioner] indicates that he never received payment

from the Flores brothers for that 76 kilos of cocaine.
Iul at 20-21. The Court then asked Petitioner, “[D]o you agree that you were involved in the

shipment of more than 70 kilograms of cocaine with the two Flores brothers, Pedro and

l\/largarito?” Ia’. at 2l. Petitioner replied, “Yes.” jul Petitioner then entered a formal plea of guilty

to Count One of the indictment Id. at 22. The Court accepted the plea, finding as follows:

“[Y] ou have freely waived your trial rights, you’ve had the assistance of three separate able and
experienced counsel, you know what the maximum possible punishment is . . . [and] you are
knowingly, intelligently, and voluntarily pleading guilty to Count l[.]“ Id. The Court then set the
case for sentencing Id.

Prior to sentencing, a presentence investigation report (“PSR”) was prepared by the U.S.
Probation Department. Id., R. 335, PSR at 8, 10. Petitioner’s base offense level was determined
to be 38 as a result of his admission that he transported at least 276 kilograms of cocaine, though
the probation officer noted the government’s contention that Petitioner was responsible for
approximately 20,700 additional kilograms of cocaine. Id. at 8. The base offense level was
increased by an additional two levels for the use of a firearm, two more levels for the use of an
aircraft, three more levels for Petitioner’s supervisory role in the offense, and was reduced by
three levels for acceptance of responsibility based on his guilty plea. Ici. at 8-l0.

ln response to the PSR, Petiticner’s attorneys filed Petitioner’s version of the offense,
wherein Petitioner admitted that he was responsible for 276 kilograms of cocaine but argued that
the sentencing enhancements sought by the government should not apply. Id. , Attachment 2 at
25 -35. Petitioner’s attorneys argued that Petitioner should receive an additional two-level
reduction based on proposed sentencing changes expected to be adopted as part of the 2014
Sentencing Guidelines. l'd. at 25 .

Petitioners’ attorneys separately filed a sentencing memorandum and objections to the
PSR, arguing that Petitioner should not be held responsible for the additional 20,000 kilograms
of cocaine, for using an aircraft or firearms during the offense, or for having a supervisory role in

the drug conspiracy Id. , R. 344, Sentencing l\/lem. at 4. They argued that the government’s

primary evidence in support of these enhancements#a November 2008 undercover conversation
surreptitiously recorded by Pedro Floresewas of such poor quality as to be unreliable and that
the statements made by Petitioner on the recording were too equivocal to be evidence of his
participation in a drug conspiracy Id. ln their view, the conversation was also “consistent with
talk of a legitimate business venture.” Ia'. at 5. Petitioner’s attorneys further argued that the
Flores brothers “cannot be believed,” noting that they had lied to government agents numerous
times during the course of their cooperation Id.

On November 24, 2014, Petitioner was sentenced Id,, R. 364, Sentencing Tr. at 1~29.
Petitioner’s counsel again attacked the Flores brothers’ cr'edibility, arguing, “[Y]ou can’t believe
a word the Flores brothers say.” jul at 8. The Court described counsel’s arguments as “an all-out
credibility attack on the Flores brothers.” Icl. at 6. The Court ultimately sustained the defense
objection to the drug quantity determination based on “credibility issues with the Flores brothers
who have motive to shift responsibility away from themselves.” Id. at ll. The Court only held
Petitioner responsible for the 276 kilograms of cocaine that he had admitted to transporting Id. '
The Court also sustained the defense objection to the enhancement for possession of a firearm.
Ic€. The Court imposed a three-level enhancement for Petitioner’s supervisory role in the offense,
based on the Court’s conclusion that “it is nonsensical to think that two people [Petitioner' and
lndividual A] could bring 276 kilograms of cocaine from the country of Mexico all the way to
Chicago.” fci at l3. Based on the 2014 version of the Guidelines (which Petitioner had requested
that the Court use), the Court calculated an offense level of 36 and a criminal history category of
l, yielding an advisory Guidelines range of 188~235 months. Id. at 15-16. After hearing
arguments from counsel about the sentencing factors contained in 18 U.S.C. § 3553, the Court

imposed a sentence of 22 years. jul at 25-26.

Petitioner appealed, raising a number of challenges to his sentence United Sta£'es v.
Vasquez-Hemandez, 834 F.3d 852 (7th Cir. 2016). His principal argument was that the Court
erred in imposing a three-level supervisory-role enhancement Id. at 853. ln his view, there was
insufficient evidence that he supervised any other individuals to support this enhancement Id.
The U.S. Court of Appeals for the Seventh Circuit disagreed, finding ample evidence to support
the Court’s conclusion that Petitioner had authority over at least one other person Within the drug
conspiracy. Id. at 853~54. Petitioner further argued that this Court erred in imposing an above-
Guidelines sentence, but again the Seventh Circuit disagreed Id. at 854-55. The Seventh Circuit
affirmed his sentence in all respects Id. at 855. Petitioner filed a petition for Writ of certiorari
With the U.S. Supreme Court, which Was denied on April l7, 20l7. Vasquez~Hemandez v.
Unil‘ea’ States, 137 S. Ct. 1600 (2017).

On April l2, 2018, Petitioner filed the present Petition. (R. l, Pet.) He claims that
Attorneys Hernandez, Brayman, and Wood were ineffective for c‘blata.ntly misrepresenting his
sentence exposure under the blind plea,” _and “purposefully mischaracteriz{ing]” the strength of
the government’s case.2 (Id. at 25, 30.) ln connection with the first ground, he claims that his
attorneys applied c‘overbearing pressure” to get him to plead guilty, failed to translate the plea
declaration into Spanish so that he could understand it, and told him that they had a secret “deal”
With the prosecution, Wherein he Would receive a sentence of no more than 14 years in prison.
(Ia’. at l9~2l .) As to the second ground, he claims that his attorneys significantly miscalculated
the strength of the government’s evidence against him in advising him to plead guilty and failed

to recognize the problems with the Flores brothers’ credibility (Id. at 30-36.)

 

2 Petitioner has a new attorney, Martin l\/lolina, representing him in this proceeding (See R. l, Pet. at 2.)

ln response, the government argues that Petitioner’s claims lack merit. (R. 9, Gov’t’s
Resp. at l2-29.) The government argues that Petitioner cannot overcome the many statements he
made under oath during the plea colloquy and in the plea declaration that he understood his
sentencing exposure, that he was pleading guilty entirely voluntarily, and that no one had
promised him anything, threatened him, or otherwise induced him to plead guilty. (Id. at 16-23.)
The government additionally argues that his attorneys made a reasonable strategic decision in
advising him to be plead guilty given the options he was facing. (Ia’. at 23-29.) Petitioner filed a
reply responding to the government’s arguments (R. 15, Reply.) The matter is now fully briefed

LEGAL STANI)ARD

Under 28 U.S.C. § 2255, a prisoner can seek to vacate his sentence on “the ground that
the sentence was imposed in violation of the Constitution or laws of the United States, or that the
court was without jurisdiction to impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral attack[.]” 28 U.S.C. § 2255(a).
“Relief under this statute is available only in extraordinary situations, such as an error of
constitutional or jurisdictional magnitude or where a fundamental defect has occurred which
results in a complete miscarriage ofjustice.” Blake v. Um`tea' Stares, 723 F.3d 870, 878-79 (7th
Cir. 201 3).

ANALYSIS

Under the SiXth Amendrnent, a criminal defendant is entitled to c“effective assistance of
counsel’_that is, representation that does not fall ‘below an objective standard of
reasonableness’ in light of ‘prevailing professional norms.”’ Bobby v. Van Hook, 558 U.S. 4, l6

(2009) (per curiam) (quoting Srrickland v. Washington, 466 U.S. 668, 686, 688 (l984)). To

10

prevail on such a claim, the petitioner must show that: (l) counsel’s performance was deficient;
and (2) the deficient performance prejudiced him. Sn”ickland', 466 U.S. at 687.

On the deficiency prong, the central question is “whether an attorney’s representation
amounted to incompetence under ‘prevailing professional norms,’ not whether it deviated from
best practices or most common custom.” Harr'inglon v. Richter, 562 U.S. 86, 105 (2011)
(quoting Si'rickland, 466 U.S. at 690). ln other words, counsel “need not be perfect, indeed not
even very good, to be constitutionally adequate.” McAfee v. Thurmer, 589 F.3d 353, 355~56 (7th
Cir. 2009) (citation omitted); see also Harringtun, 562 U.S. at 110 (“[T]here is no expectation
that competent counsel will be a flawless strategist or tactician[.]”). In evaluating counsel’s
performance, the Court must avoid employing the benefit of hindsight, and must respect its
“limited role in determining whether there was manifest deficiency in light of information then
available to counsel.” Premo v. Mcore, 562 U.S. 115, 125 (201l). Additionally, the Court must
“evaluate [counsel’s] performance as a whole rather than focus on a single failing or
oversight[.]” Ebert v. Gaetz, 6l 0 F.3d 404, 411 ('7th Cir. 2010). As the Seventh Circuit has
instructed: “[l]t is essential to evaluate the entire course of the defense, because the question is
not whether the lawyer’s work was error-free, or the best possible approach, or even an average
one, but whether the defendant had the ‘counsel’ of which the sixth amendment speaks.”
Sussman v. Jenkins, 636 F.3d 329J 35l (7th Cir. 2011) (citation omitted).

On the prejudice prong, the petitioner must establish a “reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding would have been different.”
Stricklanci', 466 U.S. at 694. A reasonable probability is one that is “sufficient to undermine
confidence in the outcome.” Id. “In assessing prejudice under Sfr'iclcland, the question is not

whether a court can be certain counsel’s performance had no effect on the outcome or whether it

ll

is possible a reasonable doubt might have been established if counsel acted differently.”
Harrington, 562 U.S. at 111. lnstead, “[t]he likelihood of a different result must be substantial,
not just conceivable.” Id. at 112.

The Sixth Amendment right to counsel “extends to the plea-bargaining process.” Lajler v.
Cooper, 566 U.S. 156, 162 (2012). Such claims are governed by the same “two-part test set forth
in S!rickland.” Missouri v. Frye, 566 U.S. 134, 140 (2012). On the performance prong, a
petitioner must show that counsel’ s representation in connection with the plea process “fell
below an objective standard of reasonableness.” Lafler, 566 U.S. at 163 (quoting Hill v.
Lockhart, 474 U.S. 52, 57 (1985)). In this context, the Court must take particular care to avoid
the “distortions and imbalance that can inhere in a hindsight perspective[.]” Premo, 562 U.S. at
125. The Court must bear in mind that “the sentencing consequences of guilty pleas . . . are
extraordinarily difficult to predict.” Um`tea' Sl‘ates v. Barnes, 83 F.3d 934, 940 (7th Cir. 1996);
see also Bethel v. Unii‘eci Slal‘es, 458 F.3d 711, 717 (7th Cir. 2006) (“Because many questions
about the facts and how a court or jury will apply the law to those facts cannot be answered by
counsel with certitude, waiving trial entails the inherent risk that the good-faith evaluations of a
reasonably competent attorney will turn out to be mistaken either as to the facts or as to what a
couit’s judgment might be on given facts.” (citation and internal quotation marks omitted)).
Thus, “[a]n attorney must render advice in a good-faith effort to further his client’s interests, but
the Constitution does not guarantee that the advice will be correct.” United States v. Rice, 116
F.3d 267, 269 (7th Cir. 1997).

To establish prejudice in the plea bargain context, a petitioner must show that “the
outcome of the plea process would have been different with competent advice.” Lafler, 566 U.S.

at 163. lt is not enough to show that counsel gave the petitioner inaccurate advice; counsel’s

12

advice must have been the “decisive factor” in the petitioner’s decision to accept or reject the
plea. Wyal!' v. Unz`ted Srates, 574 F.3d 455, 458 (7th Cir. 2009). A defendant’s “self-serving”
testimony that he would have made a different decision with accurate advice need not be
accepted at face value by the Court. Foster v. United States, 735 F.3d 561, 566~67 (7th Cir.
2013); see also Berhel, 458 F.3d at 718 (observing that “[w]e have stated many times that a mere
allegation by the defendant” that he would have proceeded differently with accurate advice “is
not sufficient to establish prejudice”).
I. Undue Pressure and Inaccurate Advice About Plea

Petitioner’s first claim is that his attorneys asserted “overbearing pressure” on him to
plead guilty, misadvised him about his sentencing exposure and the immigration consequences
his plea, and told him that they had a side deal with the government, under which he would
receive no more than 14 years’ imprisonment (R. l, Pet. at 1-34.) The Court finds this claim to
be foreclosed by the numerous statements Petitioner made under oath during the plea colloquy.

“[R]epresentations made to a court during a plea colloquy are presumed to be true.”
Hrrrlow v. United Sl‘ates, 726 F.3d 958, 968 (7th Cir. 2013) (internal quotations and citations
omitted). Thus, “a defendant who states at a Rule ll plea colloquy that his plea was freely and
knowingly given . . faces an uphill battle in convincing a judge” that his plea was not voluntary
United Sfares v. Parterson, 576 F.3d 431, 437 (7th Cir. 2009) (citation and internal quotation
marks omitted). This presumption applies because the “purpose of a Rule ll colloquy is to
expose coercion or mistake, and the district judge must be able to rely on the defendant’s sworn
testimony at that hearing.” Hutchings v. United Stares, 618 F.3d 693, 699 (7th Cir. 2010)
(citation omitted). Thus, a “defendant is normally bound by the representations he makes to a

court during the colloquy.” Id. “[A] motion that can succeed only if the defendant committed

13

perjury at the plea proceedings may be rejected out of hand unless the defendant has a
compelling explanation for the contradiction.” Uuited States v. Peterson, 414 F.3d 825, 827 (7th
Cir. 2005).

Petitioner has not offered any such compelling explanation or otherwise overcome the
presumption that his guilty plea was knowing and voluntary. This Court thoroughly exhausted
the topic of whether Petitioner had been offered any promises outside the plea, and he is bound
by his repeated assurances that he had not. See Hurchings, 618 F.3d at 699 (“Justice would be ill-
served, and the utility of the Rule ll colloquy would be undermined by allowing [the petitioner]
to renege on his representations under oath to the district court that there were no promises made
to him to induce his guilty plea.”). The many statements he made under oath during the plea
colloquy make clear that he knew that he faced a maximum sentence of life imprisonment and a
statutory mandatory minimum sentence of ten years’ imprisonment; that any dispute between the
parties regarding the application of the Sentencing Guidelines would be resolved by this Court;
that the government planned to argue that the applicable guideline range was between 324 to 405
months; that any sentencing promises made to him had to be reduced to writing and were subject
to the Court’s approval; that any predictions by any one of his attorneys could not be accurate
because it is the Court who would decide his sentence; that he could be sentenced on additional
relevant conduct beyond what he admitted in his plea declaration and colloquy; and that the
government was likely to seek his deportation at the conclusion of his sentence Vasquez~

Hermmdez, 09 CR 383-5, R. 391, Plea l~lr’ g Tr. at 5-18. He twice denied that anyone had made

i4

him a promise regarding his sentence in order to induce him to plead guilty.3 lcl. at ll, 12. He
expressly testified that no one had forced him, directed him, or threatened him to plead guilty,
and that his decision to plead guilty was entirely his own. Icl. at 17-18.

Additionally, in the plea declaration that he admitted signing, he acknowledged that he
had an adequate opportunity to fully review the document with a Spanish interpreter, that he
knew he was facing a potential life sentence, and that no one had made him any promises
regarding his sentence Icl. , R. 315, Plea Decl. at 2-3, l2. Attorney Hernandez likewise stated on
the record during the plea colloquy that Petitioner’s attorneys had fully reviewed the plea
declaration with him with the assistance of a certified Spanish interpreter. lol. , R. 39l, Plea flr’ g
Tr. at 5-18. Petitioner was standing right next to Attorney Hernandez when he made this
statement and at no time did he object or otherwise alert the Court to any concern he had about
not having the plea declaration adequately explained to him in his native language. See tel

Additionally, even if Petitioner’s attorneys somehow misadvised him, this Court “cured”
any alleged deficiencies in his attorneys’ advice at the plea colloquy by falling explaining,

through a certihed Spanish interpreter, Petitioner’s sentencing exposure and the immigration

 

3 Petitioner claims that he was told by Attorney Hernandez that he “did not have to worry” about his
sentence because Attorney Brayman is a “drinking friend” of this Court. (R. 2, Mem. at 20; see also R. 2-
l, Pet’r’s Aff. 1111 11-12.) Even if Attomey Hernandez made this statement, there is no truth to it. Attorney
Brayman has appeared before this Court many times over the course of the last two decades and is a
respected member of the criminal defense bar in Chicago, but this Court does not “drink” with him or
otherwise have any personal relationship with him.

15

consequences of his plea.‘l See Flores v. Um`reol States, 653 F. App’x 472, 475 (7th Cir. 2016)
(concluding that the court had “cur‘ed any deficiency in the advice [the petitioner] was given” by
his attorney, where the court “through a Spanish interpreter_explained the nature of the charges,
told [petitionerj the consequences of pleading guilty (including the waivers of his rights to appeal
and to collaterally attack his sentence), explained the statutory minimum sentences, advised him
that he likely would be deported based on the convictions, and determined that a factual basis for
the plea existed”). Petitioner asserts that if his attorneys had informed him “that the prosecutor
was going to ask for a sentence of 324 to 405 months and that l was exposed to that sentence, l
never would have signed the guilty plea document.” (R. 2-l, Pet’r’s Aff. 1[ 18.) But this Court
advised him of exactly that at the plea hearing Vasquez-Hernamlez, 09 CR 393-5, R. 391, Plea
l~lr’g Tr. at 9-l0. He testified under oath that he understood this and nevertheless wished to plead
guilty. let at 11. lie cannot simply walk away from his sworn testimony Hutchz'ngs, 618 F.3d at
699. '

ln short, the record thoroughly refutes Petitioner’s claim that he was ruiwilling to enter a
guilty plea or lacked sufficient knowledge of what he was agreeing to in connection with his
guilty plea. Under these circumstances, Petitioner’s claim fails. See Hurchings, 618 F.3d at 699
(concluding that Section 2255 petitioner’s explanation that he lied during the plea colloquy

because he had a “secret” deal with the government regarding his sentence was “wholly

 

4 In addition to his own declaration, Petitioner also submits a declaration from Miguel Gutierrez, an
attorney licensed in Mexico who was “retained by the family of [Petitioner] . . . to act as a facilitator
between [Petitioner] and his attorneys.” (R. 2-4, Gutierrez Decl. ll 2.) lt is unclear precisely what role
Gutierrez played in the criminal case, as he never filed an appearance or sought leave to appear pro hac
vice. He claims to have been present at court proceedings and during Petitioner’s private meetings with
his attorneys, and he echoes Petitioner’s account that Petitioner’s attorneys told hiln “that they had a deal
with the prosecutor . . . where he faced a maximum sentence of 14 years[.]” (L/.l. ‘[i 6.) For the Court to
accept Gutierrez’s account, it would have to presume that Gutierrez, a licensed attorney, sat by and did
nothing while Petitioner knowingly perjured himself before this Court. But even if the Court were to
accept Gutielrez’s account, this Court fully “cured” any deficiencies in the advice given to Petitioner by
his attorneys during the plea colloquy See Flores v. Uniteo’ States, 653 F. App’x 472, 475 (7tb Cir. 2016).

16

insufficient to override the verity that presumptively attaches to a defendant’s statements when
entering a guilty plea”); Bethel, 458 F.3d at 719 (rejectirrg Section 2255 petitioner’s claim that
his plea was involuntary where he made “broad and repeated concessions that he understood his
sentence could be more severe than predicted and that he was not relying on a particular sentence
in signing the plea agreement and pleading guilty”); United Stares v. Elez:`, No. 17 C 0162, 2018
WL 5024972, at *5 (N.D. lll. Oct. 17, 2018) (rejecting Section 2255 petitioner’s claim that his
plea was invalid because he had been promised a side deal for a more lenient sentence, where the
court questioned him at length during the plea colloquy about whether he had received any
promises outside the plea agreement, and he responded that he had not); Um'red Sl'ares v. Jaimes~
Moreno, No. 13 CR 694, 2017 WL 8209106, at *17 (N.D. lll. Dec. 11, 2017) (“The defendant
had many opportunities before the Court¥under oath_-to describe any issues relating to
competency, coercion, or promises of a lenient sentence, and the defendant repeatedly affirmed
that there were none. As such, the law does not allow the defendant to cast those sworn
statements aside when the sentence he received was not to his lil<ing.”).

The Court is not persuaded by Petitioner’s heavy reliance orr Tovar-Mencioza v. Hatch,
620 F.3d 1261 (10th Cir. 2010). (See R. 2, l\/lem. at 30-32; R. 15, Reply at 7~9.) Aside from the
fact that this out-of-Circuit case applies a more lenient rule than the Seventh Circuit to habeas
petitioners who contradict their sworn statements made during plea colloquies, the case is
distinguishable. in that case a state prisoner challenged his conviction under 28 U.S.C. § 2254,
which involves different legal standards than a petition under Section 2255. See Tovar~Mendoza,
620 F.3d at 1268-69. Additionally, the petitioner’s attorney had a history of misconduct in
connection with plea colloquies, and the attorney was alleged to have been directly providing the

petitioner the appropriate answers to the court’s questions during the plea hearing Id. at 1270-

17

71. By contrast, there is nothing before the Court to reflect that any of Petitioner’s attorneys have
a history of misconduct, and two of them are respected members of this Cour‘t’s trial bar. This
Court presided over the plea colloquy and can firmly state that none of Petitioner’s attorneys
were providing him with the appropriate answers or otherwise speaking to him while this Court
questioned him at length about the voluntariness of his plea.

For‘ these reasons, Petitioner has failed to demonstrate an entitlement to relief in
connection with his Hrst claim.

II. Ineffective Assistance in Advising Petitioner to Plead Guilty

ln his remaining claim, Petitioner asserts that his attorneys were ineffective in advising
him to plead guilty in the first place. (R. 2, Mem. at 34~40.) He argues that the primary evidence
against him-tlre Flores brothers’ testimony¥was “not as water-tight” as his attorneys told him,
and that, under the circumstances, any competent attorney would have advised him to proceed to
trial. (Id. at 36-37.)

This claim also requires consideration of two elements: deficient performance and
prejudice Strickland, 466 U.S. at 684-85. On the performance prong, counsel is presumed to
have made reasonable strategic judgments, and “there is a strong presumption that any decisions
by counsel fall within a wide range of reasonable trial strategies.” Valenzuela v. United States,
261 F.3d 694, 698-99 (7th Cir. 2001); see also Yu Tr`an Li v. United Stales, 648 F.3d 524, 527-28
(7th Cir. 2011) (“[T]o avoid the pitfalls of review in hindsight, our review of an attorney’s
performance is highly deferential and reflects a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.”). To establish prej udice, Petitioner
must demonstrate a reasonable probability that, with competent counsel, “he would not have

pleaded guilty and would have insisted on going to trial.” Wyart, 574 F.3d at 458.

718

Petitioner has not established either element here. The Court fully agrees with Petitioner
that the Flores brothers had credibility issues: That is the reason this Court did not rely orr their
testimony at sentencing to hold Petitioner liable for an additional 20,000 kilograms of cocaine.
Vasquez-Hernandez, No. 09 CR 383-5, R. 364, Sentencing Tr. at 11. But Petitioner’s suggestion
that he could have defeated the charges simply by attacking the Flores’ brother credibility is, at
best, revisionist history The Flores brothers’ testimony was far from the government’s only
evidence inculpating Petitioner in the drug conspiracy To the contrary, the government intended
to rely on the testimony of numerous other cooperating witnesses, undercover recordings, and
other evidence. See Vasquez-Hernandez, No. 09 CR 383-5, R. 264, Gov’t’s Evidentiary Proffer.
Prior to trial, the government summarized its evidence as follows:

{T]he government currently anticipates calling approximately ten cooperating
witnesses who were involved in large-scale narcotics trafficking activities with
[Petitioner] and/or [his co-defendant] Arevalo Renteria. Each of these witnesses
will offer testimony of [Petitioner] and Arevalo Renteria’s direct participation in
the conspiratorial objectives of the Sinaloa Cartel as charged in the indictment,
specifically, the import of multi-ton quantities of cocaine from Central and South
American countries, including Colombia and Panama, to the interior of l\/lexico,
and then onto the United States . . . . Several witnesses ar'e expected to testify that
[Petitioner] identified himself as a lifelong friend of Chapo Guzman, and that
[Petitioner] stated that he oversaw the transportation of cocaine for Chapo
Guzman in several different ways On behalf of Chapo Guzrnan, [Petitioner]
organized the transportation of cocaine from Colornbia to Mexice in airplanes;
was involved in the transportation of cocaine from Colornbia to l\/lexico in
submarines used to evade law enforcement and the military when moving cocaine
across the open ocean; and facilitated the transportation of cocaine within l\/lexico
and in the United States in rail cars. Several witnesses are expected to testify to
[Petitioner]’s use of a train transport system on behalf of the Sinaloa Cartel to
deliver large quantities of cocaine to Chicago. Several witnesses will also testify
that [Petitioner] also handled the logistics of transporting large shipments of bulk
currency from drug proceeds in both the United States and Mexico . . . . The
government will introduce at trial numerous tape-recorded telephone
conversations between and among coconspirators that reflect methods of
operation of the conspiracy, including prices for cocaine, transportation methods,
the progress of shipments, the transportation of shipments, and the identiHcation
of co-conspirators. Many of these conversations were recorded by the Flores
brothers after they began cooperating with the government, and include

19

conversations with both defendants {Petitioner] and Arevalo Renteria, as well as
numerous narcotics-related conversations with several other co~conspirators[.]

Id, at 24, 25, 27.

Petitioner’s current claim that the case.- against him rose and fell with the Flores brothers’
credibility is simply not supported by the record. ln addition, the record shows that his trial
attorneys were well aware of the weaknesses in the Flores brothers’ testimony, as they raised the
issue with this Court on several occasions See ial, R. 364, Sentencing Tr. at 6, 8 ; ia'., R. 344,
Sentencing l\/lenr. at 4-5. lndeed, their arguments led this Court to make favorable rulings for the
defense at sentencing Id., R. 364, Sentencing Tr. at 11-12. But in light of the other witnesses and
evidence the government intended to present at trial, and the very real possibility that Petitioner
would receive a life sentence if he were convicted at trial, the Court cannot conclude that it was
unreasonable for Petitioner’s attorneys to advise him to plead guilty. As the Seventh Circuit has
held: “lf we were to hold that urging a client who is facing an overwhelming amount of evidence
of guilt against him to consider entering into a plea agreement is coercive, then we would make it
impossible for defense attorneys to properly fulfill their professional responsibilities of advising
their clients and would serve to encourage wasting court time and government resources on trials
wherein the outcome is almost a foregone conclusion.” United States v. Me.s'sino, 55 F.3d 1241,
1252 (7th Cir. 1995).

The Court also must consider Petitioner’s attorneys’ overall performance during this
complex case, because “it is difficult to establish ineffective assistance when counsel’s overall
performance indicates active and capable advocacy.” Harringron, 562 U.S. at lll. The record
shows that Petitioner had such “active and capable advocacy.” Id. Attorney Hernandez, who is
licensed in California and was granted leave to appear pro hac vice in Petitioner’s criminal case,

filed an appearance shortly after Petitioner’s arrest. Vasquez-Hernandez, No. 09 CR 383-5,

20

R. 188, Mot. for Leave. Attomeys Braynran and Wood, who are experienced members of this
Court’s trial bar, were retained as local counsel shortly thereafter. Ia'. , R. 189, Appearance. These
attorneys immediately went to work orr Petitioner’s behalf, filing two motions for discovery, a
motion for disclosure, a motion to sever the trial, and a motion for a bill of particulars. Id.,
R. 198, l\/lot. for Disc.; R. 200, Mot. for Disclosure; R. 202, Mot. to Sever; R. 203, Mot. for
Disc.; R. 205, l\/lot. for Bill of Particulars. They combed through “voluminous” discovery
materials in order to prepare for trial. Id. , R. 218, Gov’t’s Br. at 7. They filed responses to the
government’s motions in limine and the government’s motion to introduce evidence under
F ederal Rule of Evidence 404(b). Ia’., R. 275, Resp. to Mots. in Limine', ial , R. 273, Resp. to
l\/lot. for Rule 404(b) Evid. They reviewed the plea declaration with Petitioner before the plea
colloquy Id. , R. 391, Plea Hr’g Tr. at 16-19. in connection with sentencing, Petitioner’s
attorneys filed their own version of the offense to rebut the version offered by the government,
and separately filed a detailed sentencing memorandum. Id. , R. 335, PSR, Attachment 2; id. ,
R. 344, Sentencing l\/lem. At the sentencing hearing, Attorney Brayrnan argued eloquently on
Petitioner’s behalf, arguing not only the applicable law but attempting to paint Petitioner as a
hard-working family man deserving of leniency. Id., R. 391, Sentencing Tr. at 3-29. Cer'tain
arguments raised by Petitioner’s counsel at sentencing were resolved in Petitioner’s favor. Id. at
11-12. After‘ the sentence was imposed, Petitioner’s attorneys filed a timely notice of appeal orr
his behalf. Id., R. 360, l\lotice of Appeal. ln short, the record reflects that Petitioner’s 22~year
sentence was the product of significant effort by his skilled attomeys, and he has not established
that they provided constitutionally deficient representation

l\lor has he established prej udice. Upon careful questioning by this Court, Petitioner

repeatedly reaffirmed under oath at the plea colloquy that he was pleading guilty because it was

21

his desire to do so and because he was in fact guilty. Vasquez-Hernandez, No. 09 CR 383-5,
R. 391, Plea Hr’ g ’l`r. at 16-19. He made the same statements in his plea declaration. Id., R. 315,
Plea Decl. at 2-3. The Court also considers that at the time Petitioner made the decision to plead
guilty, the government had a significant amount of damaging evidence against him, including the
testimony of several cooperating witnesses and recordings wherein Petitioner could be heard
discussing the details of large-scale drug transactions See id., R. 264, Gov’t’s Evidentiary
Proffer. lf he proceeded to trial and lost, he was facing a life sentence

ln the face of these substantial risks, Petitioner made a reasonable choice to enter a blind
plea in hopes of receiving a more lenient sentence. Tlre record firmly suggests that it was a
conscious decision by Petitioner, rather than any missteps by his counsel, that led him to plead
guiltyl See Fosrer v. Unired States, 735 F.3d 5 61, 566-67 (7th Cir. 2013) (r‘ejecting defendant’s
“self-serving” statement in Section 2255 proceeding he would have proceeded differently at the
plea bargain stage if given accurate advice by counsel failed to establish prejudice, where other
evidence showed that defendant was unwilling to accept a plea at the time of trial); Wyart, 574
F.Bd at 45 8-59 (concluding that defendant’s allegation “that he would have chosen a path other
than the conditional plea” did not establish prej udice, where he made repeated statements during
the plea colloquy that his decision to plead guilty was not tied to a promise of a particular
sentence). This Court has little doubt that, had Petitioner disregarded his attorneys’ advice and

proceeded to trial, he would be serving a far longer sentence than the 22-year sentence he is

22

presently serving Therefore, he has not established an entitlement to relief in connection with his
second claim. The Petition is denied.5
IIl. Certificate of Appealal)ility

To obtain a certificate of appealability, Petitioner must make a substantial showing of the
denial of a constitutional right by establishing “that reasonable jurists could debate whether (or,
for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were adequate to deserve encouragement to proceed further.” Slack v.
McDanz'el, 529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted). Based on
the record, including the many statements Petitioner made under oath at the plea hearing, the
Court cannot conclude that reasonable jurists would debate the outcome of this Petition or find a
reason to encourage Petitioner to proceed further. Therefore, the Court declines to issue him a
certificate of appealability.

CONCLUSION

For' the foregoing reasons, the Petition (R. 1) is DENlED. Petitioner is DENIED a

ENTERED: V%/~»AZ

Chief Judge Rubén Castillo
United States District Court

certificate of appealabilityl

Dated: November I, 2018

 

5 Petitioner requests in the alternative that the Court hold an evidentiary hearing before ruling on the
Petition. (R. l5, Reply at 9.) A court may deny a Section 2255 petition without an evidentiary hearing if
c‘the files and records of the case conclusively show that the prisoner is entitled to no relief[.}” 28 U.S.C.

§ 225 5(b). l`lrat standard is met here. Petitioner’s sworn testimony during the plea colloquy and his
admissions in the plea declaration, along with the rest of the record, conclusively show that he is not
entitled to relief. See Hutchings v. Unifed States, 618 F.3d 693, 699-700 (7tlr Cir. 2010) (affirming district
court’s decision not to hold an evidentiary hearing before deciding ineffective-assistance-of-counsel
claim, where the petitioner’s statements during the plea colloquy and other evidence in the record
defeated petitioner’s claim that counsel misadvised him in connection with his guilty plea).

23

